Citation Nr: 1432901	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-24 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected right ankle disability, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2013, the Veteran presented sworn testimony during a personal hearing in Columbia, South Carolina, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

With respect to the increased rating claim, the Veteran was most recently afforded a VA examination as to the service-connected right ankle disability in August 2010.  Notably, the Veteran and his representative have asserted that the Veteran's right ankle symptomatology is worse than was described by the August 2010 VA examiner.  See the October 2013 Board hearing transcript.  To this end, the Board observes that the August 2010 VA examiner did not identify ankylosis of the right ankle; however, a September 2009 VA examiner diagnosed favorable ankylosis of the right ankle.  The evidence of record is therefore unclear concerning the severity of the right ankle disability.  Moreover, the Veteran contends that his right ankle symptomatology has worsened since the August 2010 VA examination.  Thus, to ensure that the record reflects the current extent of this disability, an examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected right ankle disability.

As to the sleep apnea claim, the Veteran contends that his currently diagnosed sleep apnea is due to sinus bradycardia that was diagnosed during his military service.  See the October 2013 Board hearing transcript, pgs. 6-7.  To this end, private treatment records dated in November 2008 demonstrate a diagnosis of sleep apnea.  Service treatment records (STRs) document a diagnosis of sinus bradycardia in November 1984, July 1986, and October 1988.  Additionally, July 1993 the Report of Medical History completed by the Veteran in conjunction with his retirement examination, he endorsed frequent trouble sleeping.  However, it was further noted that this difficulty sleeping was due to frequent urination.  The Board also notes that, to some extent, the Veteran has argued that he suffers from sleep apnea due to his service-connected disabilities.  See, e.g., the notice of disagreement (NOD) dated November 2010.

The Veteran asserts he suffers from psychiatric disability that is due to his service-connected disabilities.  See the October 2013 Board hearing transcript, pg. 7.  The Veteran testified that he had been diagnosed with depression at the Charleston, South Carolina, VA medical center (VAMC) within the last two years.  Id. at pgs. 8-9.

Crucially, the Veteran has not been afforded VA examinations to address his sleep apnea or depression claims.  As such, these claims present certain medical questions concerning diagnosis and nexus, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Upon remand, the Veteran should therefore be afforded a VA examination to address the outstanding questions of diagnosis and nexus pertaining to the pending claims.

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for symptoms pertinent to the pending claims.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, obtain relevant VA treatment records dating since June 2011.  All such available documents should be associated with the claims file.

2. After the above records are obtained, to the extent available, the Veteran should be afforded an orthopedic VA examination for the purpose of determining the nature and extent of his service-connected right ankle disability.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion testing of the ankle in degrees, should be performed.

In reporting the results of the range of motion testing, the examiner should specifically identify any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and provide an assessment of the degree of severity of any pain.

The extent of any incoordination, weakened movement, and excess fatigability on use should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss of the right ankle.

The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

In rendering his/her findings, the examiner should address the VA examination reports of record, including the September 2009 examination report that documented favorable ankylosis of the right ankle.

The examiner should also provide an opinion concerning the impact of the right ankle disability on the Veteran's ability to work.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he should state the reasons therefore.

3. Arrange for the Veteran to be scheduled for a VA examination to determine the etiology of the currently diagnosed sleep apnea.  The claims file must be made available to the examiner for review.  After examination and review of the claims file, the examiner should then render an opinion as to the following questions:

Whether it is at least as likely as not that any currently diagnosed sleep apnea had its clinical onset in service or is otherwise related to a disease or injury incurred in service, to include the in-service diagnosis of sinus bradycardia.  In answering this question, the examiner should address the Veteran's reports regarding the frequency and severity of his sleep apnea symptoms since service.

Whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's sleep apnea was caused or aggravated (permanently worsened beyond natural progression) by any service-connected disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examiner should provide a complete rationale for any opinion given, including discussion of any evidence contrary to the opinion arrived at by the examiner.  If the examiner is unable to provide an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

4. Schedule the Veteran for a VA psychiatric examination to determine the existence, nature and etiology of any current chronic psychiatric disorder to include depression.  The claims file must be made available to the examiner for review.  After examination and review of the claims file, the examiner should address the following:

For each acquired psychiatric disorder identified, the examiner should indicate whether it is at least as likely as not that any currently diagnosed acquired psychiatric disorder had its clinical onset in service or is otherwise related to service.  In answering this question, the examiner should address the Veteran's reports regarding the frequency and severity of his psychiatric symptoms since service.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any acquired psychiatric disorder was caused or aggravated (permanently worsened beyond natural progression) by any service-connected disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examiner should provide a complete rationale for any opinion given, including discussion of any evidence contrary to the opinion arrived at by the examiner.  If the examiner is unable to provide an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

5. After undertaking any other development deemed appropriate, the issues on appeal must be readjudicated.  If a benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

